      Case 8:18-cv-01312-MSS-CPT Document 19 Filed 05/21/20 Page 1 of 2 PageID 57

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 DAWN BISHOP,

        Plaintiff,

 v.                                                         CASE NO.       8:18-cv-01312-MSS-CPT

 CREDIT ONE BANK, N.A.,

        Defendant.

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


               COMES NOW the Plaintiff, Dawn Bishop, and the Defendant, Credit One Bank,

N.A., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel, hereby

stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

      By:

      /s/ Amanda J. Allen, Esq.                             /s/ Alexandra de Alejo, Esq.
      Amanda J. Allen, Esquire                              Alexandra de Alejo, Esquire
      Florida Bar No. 98228                                 Florida Bar No. 43108
      Amanda@TheConsumerProtectionFirm.com                  Alexandra.dealejo@gray-robinson.com
      The Consumer Protection Firm, PLLC                    Gray Robinson, P.A.
      4030 Henderson Blvd.                                  333 SE 2nd Avenue, Suite 3200
      Tampa, FL 33629                                       Miami, FL 33131
      Tele: (813) 500-1500                                  Tele: (305) 416-6880
      Fax: (813) 435-2369                                   Fax: (305) 413-6887
      Attorney for Plaintiff                                Attorney for Defendant
    Case 8:18-cv-01312-MSS-CPT Document 19 Filed 05/21/20 Page 2 of 2 PageID 58

                                  CERTIFICATE OF SERVICE

      I certify that on May 21, 2020, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           s/Amanda J. Allen, Esq.
                                              Amanda J. Allen, Esquire
                                              Florida Bar No. 98228
                                              Amanda@TheConsumerProtectionFirm.com
                                              Shenia@TheConsumerProtectionFirm.com
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Tele: (813) 500-1500
                                              Fax: (813) 435-2369
                                              Attorney for Plaintiff
